Grady, Judge,
concurring.
{¶ 22} Crim.R. 48(B) authorizes the court to dismiss an indictment, but provides that if the court does so over the state’s objection the court “shall state on the record its findings of fact and reasons for the dismissal.” That requirement contemplates an evidentiary hearing from which findings of fact may be made, and which is necessary for subsequent appellate review of any error assigned by the state regarding an objection by the state that the court overruled.
{¶ 23} This matter was before the court on its own motion. However, that circumstance did not relieve the court of its duty to create the record required. The court conducted no evidentiary hearing to support the findings it made. *366Instead, those findings are based on representations of counsel, made in-chambers and off the record. In that circumstance, I would ordinarily wish to reverse the judgment and remand for a hearing. However, the state does not complain that the court erred when it failed to hold a hearing. Therefore, on the record before us, such as it is, affirmance is proper.